215 S.W.3d 586 (2005)
Nina Lea ALPHIN (Surber), Appellant,
v.
David Paul ALPHIN, Appellee.
No. 05-285.
Supreme Court of Arkansas.
October 13, 2005.
James M. Pratt, Jr., Camden, for appellant.
No response.

REBRIEFING ORDERED.
PER CURIAM.
Appellant, Nina Lea Alphin appeals the September 5, 2003, order of the Union County Circuit Court, First Division, modifying the decree of divorce and changing custody of Megan Alphin from the appellant to the appellee, David Paul Alphin. However, in violation of Ark. Sup.Ct. R. 4-2(a)(8), the notice of appeal is not included in the addendum. Pursuant to Ark. Sup. Ct. R. 4-2(b)(3), this court finds that the addendum is insufficient, and the appellant is granted fifteen days from the date of the entry of this order within which to file an amended addendum. Dodson v. State, 357 Ark. 646, 187 S.W.3d 854 (2004). Under Ark. R. Sup.Ct. 4-2(b)(3), this court may affirm the judgment if an amended addendum is not filed within the fifteen days.